Title: Arthur Lee to Franklin and Silas Deane, 13 December 1777
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Challiot Decr. 13th. 1777
Mr. A. Lee’s Compliments to Dr. Franklin and Mr. Deane. He receivd a Letter yesterday from Bilboa informing him, that the ten thousand Blankets for which Mr. Lee had remitted money from the spanish fund were ready to be shipt together with a very great quantity of Sail and tent cloth, Anchors, Cables, Cordage and Dreggs but that they must either purchase vessels, or freight them at £8 or 10 sterling per ton for the purpose.
Mr. Lee therefore desires the opinion of the other Commissioners whether he may order Mr. Gardoqui to purchase Ships or freight them and ship immediately of these Articles to the amount of half a million of Livres, for which he may draw on Mr. Grand to be paid out of the general fund. Mr. Gardoqui has hitherto done his business with so much secrecy and expedition, that no suspicion has arisen of him nor any vessel been taken.
 
Addressed: To the Honble / Dr Franklin & Silas Deane Esqr. / Passi
Notation: A Lee Decr. 13. 77 to BF. & SD.
